 CHAMPLIN PETROLEUM CO.Champlin Petroleum CompanyandOil,Chemical &Atomic Workers International Union,AFL-CIO;and Oil,Chemical & Atomic Workers InternationalUnion,LocalNo.1-128,AFL-CIO.Case21-CA-10551January 8, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 20, 1972, Administrative Law Judge'Irving Rogosin issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to adopt his recommendedOrder, dismissing the complaint without prejudice.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed; provided,however, that:The Board shall retain jurisdiction of this proceed-ing for the purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision and Order, either been resolved by amica-ble settlement in the grievance procedure or submit-ted promptly to arbitration, or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct.MEMBER JENKINS,dissenting:For the reasons set forth in my and MemberFanning's dissents inCollyer Insulated Wire, a GulfandWesternSystemsCo.,192NLRB No. 150,National Radio Company, Inc.,198NLRB No. 1,Joseph T. Ryerson & Sons, Inc.,199 NLRB No. 44,and similarcases,I think the Board neither can norshould require that the issue of a violation of Section8(a)(3) of the Act be determined by an arbitratorinstead of the Board.83Moreover, I would proceed to the merits of thecase and find, contrary to the Administrative LawJudge, that the Respondent's actions in admittedlytransferring the two individuals here involved tolower paying and less attractive jobs because of theirunion affiliation and a pending grievance wasviolative of Section 8(a)(3) of the Act.3 This is true,notwithstanding the Respondent's contention andtheAdministrative Law Judge's finding that theaforementioned transfers were motivated by nondis-criminatory considerations, i.e., a desire to end theconflictwith the Union with respect to contractcoverage of the warehouse jobs in question. For it isthe effect rather than the motive which establishedthe violation.4 Accordingly, inasmuch as the Respon-dent's actions in transferring the two employees toless desirable jobs because of the pending grievancesand their union affiliation could be expected todiscourage both the individuals involved as well asother union members from continuing their unionmembership or allegiance, such actions were viola-tive of Section 8(a)(3) and (1) of the Act, and I wouldso find.iThe title of"Trial Examiner" was changed to "Administrative LawJudge' effective August 19, 1972.2As we agree with the Administrative Law Judge that we should defer tothe contractual arbitration procedure herein, we do not pass on hisalternative conclusion that the complaint warrants dismissal on the merits.3Fiasco Manufacturing Co.,162 NLRB 611, 616.4N.LR B.v. Erie Resistor Corp.,373 U.S 221, 228-230.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVING RoGOSIN, Trial Examiner: The complaint, issuedFebruary 25, 1972, alleges that Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(l)and (3) and Section 2(6) and (7) of the Act.Specifically, the complaintalleges(1) that about Novem-ber 1971,Respondent transferred employees James Beanand Roger Seeley from warehouse to field positions, andhas since failed and refused to reassign said employees towarehouse positions, because of their membership in ortheirunion or protected concerted activities, therebydiscriminating in regard to their hire and tenure ofemployment in violation of Section 8(aX3); and (2) duringsaid period,stated to said employees that they were beingtransferred from warehouse to field positions becauseRespondent did not want employees who supported theUnion working in warehouse positions, thereby interferingwith,restraining,and coercing employees in the exercise ofrights guaranteed in Section 7, in violation of Section8(a)(1) ofthe Act.'Respondent's answer admits the procedural and jurisdic-tional allegations of the complaint but denies the remain-ing allegationsand thecommissionof any unfair laborpractices; and alleges as its affirmative defensethat theIDesignations herein are as follows:theGeneral Counsel,unlessotherwise noted,his representative at the hearing;Champlin Petroleum(Continued)201NLRB No. 9 84DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard should defer this matter to arbitration, pursuanttoIII.THE UNFAIR LABOR PRACTICESits policy enunciated in theCollyercase.2Hearing was held before the duly designated TrialExaminer, on March 28, 1972, at Los Angeles, California.All parties appeared and were represented by counsel orunion representatives; were afforded full opportunity to beheard, to examine and cross-examine witnesses,to intro-duce oral and documentary evidence relevant and materialto the issues, to argue orally and file briefs and proposedfindings of fact and conclusions of law. The GeneralCounsel and Respondent filed briefs on April 24, 1972.3No proposed findings of fact or conclusions of law havebeen filed by any of the parties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefsof the parties, which have been carefully considered, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges,Respondent's answer admits, anditishereby found, that, at all times material herein,Champlin Petroleum Company, Respondent herein, hasbeen engaged throughout the UnitedStates in theproduction, refining, andmarketing of petroleum andpetroleum products originating in oilfields owned, operat-ed, or managed by it.As part of its operations, Respondentmanages anoilfield located atWilmington, California, owned by theUnion Pacific Railroad Company. In connection with thisoperation, Respondent sells and ships annually directly tocustomers located outside the State of California, goods,products, and services valued in excess of $50,000.The complaint further alleges, Respondent'sansweradmits, and it is hereby found, that,at all timesmaterialherein,Respondent has been an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONS INVOLVEDOil,Chemical & Atomic Workers International Union,AFL-CIO, and Oil, Chemical & Atomic WorkersInterna-tionalUnion, Local No. 1-128, AFL-CIO, herein jointlycalled the Union,are labor organizations within themeaning ofSection 2(5) of the Act.Company,Respondent,Champlin, the Companyor the Emploxer; Oil,Chemical & Atomic WorkersInternationalUnion, AFL-CIO and Oil,Chemical& Atomic WorkersInternationalUnion, Local No 1-128,AFL-CIO, jointly the Union or the Charging Party; the National LaborRelationsAct, as amended (61 Stat. 136, 73Stat.519, 29 U.S C. Sec.151, etseq.),the Act, the National LaborRelations Board,the Board The chargewas filed and servedon January 19, 19722CollyerInsulatedWire Corp,192 NLRB No. 150.3The decision of Trial Examiner Stanley N. Ohlbaum inThe NewspaperGuild of Brockton, AFL-CIO (EnterprisePublishingCompany),Case 1-CB-1765, issued April 25, 1972, subsequentto the filing of briefs in this matter,and cited by Respondent's counsel in his letter, dated May 2, 1972,copies ofwhichwereserved on the otherparties, has been considered for such weightA.The Issues1.WhetherRespondentdiscriminatorilytransferredemployees Bean and Seeley from warehouseto field jobsbecause of their union affiliation,and statedto them thattheywere being transferred because of a disagreementbetween Respondent and theUnionconcerning warehousejobs and because Respondentdid notwant union membersworking in the warehouse.2.WhethertheBoard should deferto the arbitralprocedure providedfor in the collective-bargaining agree-ment between the parties underthe policy of theCollyercase.B.BackgroundThe UnionPacific RailroadCompany,herein called theRailroad,has formany yearsowned an oilfield located inWilmington,California.At leastsince 1943,E. B. Hall &Co., hereincalledHall,had operated and managed theoilfield for the Railroad.On May 24, 1943, the Union4 wascertified as collective-bargaining representativefor a unitof productionand maintenance employees of Hall.5 Sincethen Hall and the Union entered into successivecollective-bargaining agreements,including the last agreement,executedAugust 21, 1969,effectiveJanuary 1, 1969,amendedonMarch 9, 1971, covering employees inenumerated job classifications.By letterdated April 29, 1971,Hall notifiedtheUnionthat,pursuantto the applicableprovisionsof the contract,Hall hadtransferredits rightsand obligationsthereunderto Champlin,effectiveMay 1, 1971. The specificlanguageof theassignment,and assumptionof the agreement byChamplin,were included in this communication.On June9,1971,by letteraddressedto the Union, Champlinconfirmed the assignmentof thecollective-bargainingagreement and assumption of obligations.Since then,Respondenthas operated and managedthe oilfield inWilmingtonfor theRailroad.In conjunctionwith theoperationof the oilfield, Halland, sinceMay 1971, Champlin,havemaintained awarehouse or "store,"as it was referredto at thehearing,containing equipment and replacementparts foruse in theoilfield inWilmington,and,while theoperationwasconducted by the Railroad, in Wyoming and Colorado.Prior to May1970, the warehouse employeeswere coveredby a collective-bargaining agreement betweenthe Railroadand the Brotherhood of RailroadClerks, herein called theBrotherhood.When the warehouse operation was reorgan-as may be accorded it.4Then known as Oil Workers International Union,Local 128,CIO.E B.Hall & Co.,Case R-5145,49 NLRB 63.5The description of the unit in the certification of representatives readsas follows "All production and maintenance employees of E. B. Hall &Co., LosAngeles, California, employed at the Wilmington field,includingtruck drivers, ,janitors, carpenters,clerical workers, PBX operators,and gastesters in the laboratory,but excluding those engaged in a supervisorycapacity with the right to hire and discharge,petroleum engineers, anddraftsmen."There is no mention of any warehouse job classifications, theseemployees presumably having been represented prior to1970, as willpresently appear,by the Brotherhood of Railroad Clerks. CHAMPLIN PETROLEUM CO.ized by the Railroad in May 1970, the warehouse operationwas utilized to service the Wilmington oilfield exclusively.The Railroad thereupon dispensed with the warehousejobs,which had been occupied by members of theBrotherhood, and resorted to the use of an independentcontractor,augmented,as necessary,by the assignment ona casual or intermittent basis of roustabouts from the field,represented by the Union.When Champlin took over the operation of the Wilming-ton oil field from Hall, in May 1971, the Railroadsimultaneously turned over the warehouse operation toChamplin as well. In assuming Hall's rights and obliga-tions under the existing collective-bargaining agreementwith the Union, Champlin retained virtually all of Hall'semployees,including Paul M.Hamann,who had been inHall's employ since about 1954, initially as productionpetroleum engineer,then production superintendent (inabout early 1960), and finally as division productionsuperintendent, the position he has held with ChamplinsinceMay 1971. As productionsuperintendent under Hall,and in his present capacity with Champlin, Hamann hasparticipated,at least since early 1960, in collective-bargain-ing negotiations which have resulted in successive 2-yearagreements and, as part of his responsibilities,has handledgrievances and arbitration with the Union. Since 1960, hehas represented management in some four or five arbitra-tions.Itmay be noted that there have been no strikes orwork stoppages during Hamann's tenure.Hamann participated in the negotiations for the 1969contract and the amendment of March 9, 1971. By theterms of the amendment to the collective-bargainingagreement,a series of modifications were reached,includ-ing the one dealing with seniority discussed hereinafter.Although the complaint has been couched in terms of thealleged discrimination in the transfer and demotion of thetwo aggrieved employees because of their union member-ship,or in reprisal for the filing of the grievance by theUnion, this controversy involves basically the issue ofwhether,by transferring bargaining unit employees tononunit jobs,Respondentmust be deemed to haveacknowledged that the collective-bargaining agreement,including the seniority provisions,was applicable towarehouse employees. The General Counsel's case, how-ever,isbased on the theory that the transfer of theseemployees was motivated by Respondent's general opposi-tion to employing union members in warehouse jobs, asmanifested by statements of management representativesto these employees,and that this evidence is sufficient toestablish discriminatory motivation based on union consid-erations.Apart fromthis evidence,there is no basis forfinding that Respondent evinced a purpose to encourage ordiscourage membership in the Union by discrimination. AsRespondent concedes,however,no specific proof of intentisnecessary where employer conduct inherently encour-ages or discourages union membership.6While determination of the allegations of the complaintfiThe Radio Officers' Union of the Commercial TelegraphersUnion,A F Lv.N.L.R.B.,347 U.S. 17,44-45.rCrandall, who had held the same position,as an employee of theRailroad, testified that there had been ten clerks, lab, and material handlersto service the Wilmington,Wyoming,and Colorado fields of the Railroad,represented by the Brotherhood.In June 1970,the store operation was85may be dispositive of the immediate controversy, such adetermination leaves wholly unsettled the more basicproblem of whether warehouse employees are subject tothe collective-bargaining agreement affecting the bargain-ing unit employees. The Union takes this for granted,basedon the assumption that,by transferring unitemployees to warehouse jobs,Respondent has recognizedthat the contract applies to these nonunit jobs,a conten-tion which Respondent has consistently resisted. Thus, it isevident that the dispute has its origin in the matter ofapplication and interpretation of the contract,as well as, aswill later be seen,in the constructionof the seniorityprovisions.It is for these reasons believed that the interestsof the parties and the purposes of the Act would be bestserved by deferring to the arbitral procedure provided forin that contract.Recognizing,however,that the Board may disagree withthis view, and to obviate the possibility of a remand, theallegations of the complaint will be considered on the basisof the evidence adduced at the hearing.C.Discrimination in Regard to Hire and Tenure ofEmploymentThe allegations of discriminatory treatment relate exclu-sively to Roger Seeley and James Bean.Seeley had been hired by Hall in January 1971 as aroustabout in the oilfield, working at that job some 3 or 4weeks. After Champlin took over the operation, it decidedto assign a Wellman to perform the duties of the warehouseor store employee. The field foreman was directed todispatch a Wellman from the field to the warehouse.Instead, he sent Seeley, whose wage rate as a roustaboutwas $3.96 an hour.Seeley first began working in the warehouse on atemporary basis early in February, assisting Speck, anemployee of the contractor who was then operating thewarehouse for Champlin. Seeley worked in the store 4 or 5weeks,when he was reassigned to work in the field.According to him, he had been told by his foreman, Keller,that Respondent had a practice of working roustabouts inthe store for a month at a time, and then returning them tothe field. Seeley then worked in the field as a roustaboutuntil about the first week in April, when he was againassigned to work in the store, working with Speck until thelatter was terminated not long afterward. On May 3, 1971,Seeley was granted the Wellman rate of $4.30 an hour, andreclassified as Wellman. According to Seeley, PurchasingAgent Richard Crandall told him then that he would workunder him at the store as a permanent employee.?While Seeley was employed full time at the store,Respondent continued to assign roustabouts to the storeon a casual basis. Toward the end of May, when thearrangement with the contract laborer who handled thestorewas terminated, JamesBean(theother allegeddiscriminatee), a roustabout, was assigned to help Seeley atreorganized,and Hall ceased servicing the Railroad'sWyoming andColorado oilfields.Thereafter,accordingtoCrandall,Hall occasionallyutilized roustaboutscovered bythe collective-bargaining agreement inoperating the store.Itwas in this manner that Seeley cameto work in thestore. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDthe store on a regular basis. Seeley and Bean continued towork in the store until early November 1971. Althoughbothmen performed substantially the same duties, Beancontinued to be classified as a roustabout, at the $3.96wage scale.About mid-1971, employees covered by the collective-bargaining agreement with the Union protested to ThomasW. (Tom) Smoot, chief wellman and shop chairman, thatRespondent was utilizing unit employees in warehousejobs, specifically Seeley andBean,without having postedthe jobs for bid as required, in their view, by the contract.On about October 29, 1971, Smoot notified John Schmidt,staffrepresentativeof the Local Union, of the unitemployees' complaints. Smoot, as well as other unitemployees,discussed these complaints with Plaint Superin-tendent Hamann. According to Hamann, he had assumedthat these complaints related merely to the efficiency of thestore operation.A meeting was held shortly afterward, at which Hamannspoke for the Company and Schmidt, Smoot, and membersof the shop committee for the unit employees. Asked whatthe Company proposed to do in regard to staffing the store,Hamann stated that the Company had not yet reached adecision.The Union argued that the warehouse jobsshould be posted for bids, and persisted in this position.Schmidt telephoned Hamann, reiterating the Union'sposition that the warehouse jobsweresubject to thecollective-bargaining agreement,and asserted that, sincemore than 180 days had elapsed since the unit employeeshad first been transferred, the Company was obligated topost the jobs.Hamann disagreed, insisting that thewarehouse jobs were not within the bargaining unit, andstated that the jobs would not be posted.Early in November, in a conversation with Smoot on thesubject, Crandall asked him whether he, Crandall, mightutilizeunit employees without resorting to the biddingprocedure under the contract. Smoot rejected the request,stating that the warehouse jobs would have to be put up forbid. Crandall demurred, and said that this might result inhisgettingsomeone he didn't want in the job.On November 12, the Union filed a grievance withHamann, alleging that Respondent had violated article IV,paragraph 8, as amended, by utilizing two unit employeesin the warehouse for a period of more than 180 dayswithout posting the jobs for bids .8Evidently, Hamann understood the grievance to be overthe fact that when Seeley was first transferred to thewarehouse, a wellman's job had been left vacant; and thatthe Union was protesting the Company's failure to post thewellman's job which, the Union assumed, Seeley hadvacated, after the expiration of 180 days.Hamannthereupon decided to relieve Seeley and Bean of theirwarehouse jobs, and to return them to their field jobs asroustabouts.While Seeley and Bean were still working at thewarehouse, Hamann discovered that Seeley had actually8Thetext of the grievance reads as follows-Article IV - "Seniority",and any other Articles of thisAgreementthatmaybe found to have been violated uponfurther processing of this grievance.There has been two employees on the Warehousemen's job for atleast220 days withaWellman and Roustabout classification rate,been employed as a roustabout rather than as a Wellman,at the time of his transfer to the warehouse, andconsequently no wellman'sposition had been vacated byreason of Seeley's transfer.When the grievance was filed,Hamann assumed that the Union was protesting Respon-dent's failure to post the job that Seeley had vacated, whichHamann had understood to have been the wellman's job.In any event,because of "rumblings in the field" overSeeley's transfer to the warehousejob, while ostensibly aWellman,Hamann decided to return Seeley to his formerjob, in a purported attempt to satisfy the Union'sgrievance,and the same afternoon returned Seeley to thefield as a roustabout.Seeley testified that Crandall told him at the time that hewas being returned to the field because of a "disagreementbetween the company and the union"and asked him tonotify Bean, who had been absent that day due to illness,that he, too, was being returned to his former job in theoilfield.Although Crandall could not recall precisely whathe told Seeleyat the time,or whether he told him that hewas being returned to the field because a grievance hadbeen filed,Crandall testified that he later learned that theUnion had filed a grievance over the matter.Seeley and Bean worked as roustabouts in the field forseveral days after leaving the warehouse when on Monday,November 15,they were returned to the warehouse on acasual basis underthe Company's formerpractice. Theyremained there until November 19, working at theroustabout rate.On the last day, Crandall summoned themto his office,told them that there had been a disagreementbetween the Company and the Union regarding theiremployment in the store, and that they would both have toreturn to the field. According to these men, Crandall toldthem that the Company did not want any unionmenworking in the store.After working as a roustabout in the field for about aweek,Bean was again instructed to report to the store.When he did so, Crandall's assistanttold him, according toBean,that he would work in the store as long as they couldkeep him there.Bean continued in his job in the store untilabout mid-December(while Seeley continued to work asroustabout in the field),when Crandall notified Bean thathe could no longer keep him in the store. Asked for thereason,Crandalltold him that it was because of the samedisagreement between Respondent and the Union. Beanwas returned to the field and continued to receive theroustabout scale.He was replaced in the store by apermanent warehouseemployee.On November 15, Hamann formally replied in writing tothe Union's grievance statingthat, about April 30, 1971,when theCompanydiscontinued the use of a contractor inthe store,itdecided to use a Wellman who had beenassigned to salvage,and any additional field labor,to workin the warehouse whenever needed. Effective SaturdayNovember 13, the reply continued, the Company hadauthorized the position to be permanently assigned to thewhich is in violation of the contract-Article IV - "Seniority".Remedy:We request that the Company put this job up for bid.In the punted form,the "subject" of the grievance is stated as"By-PassingContract,"and the complainant's name is stated as "Workmen'sCommit-tee " The gnevance was actually signed by Smoot and six committeemembers. CHAMPLIN PETROLEUM CO.warehouse as a monthly salaried position and discontinuedthe use of a wellman in the store. The letter added, "ThePurchasing Agent has, however, been authorized to utilize,as required, roustabout labor to perform as directed in theWarehouse operations."After quoting article IV, paragraph 8, as amended,Hamann went on,The language as above is interpretted [sic] to state thatthe wellman position in the case in point, which wasutilized in the Warehouse instead of Salvage, created atemporary vacancy in Salvage. In effect, the individualwho was utilized in the Warehouse was not a bidwellman but was elevated to the classification ofwellman during this period, in accordance withmanagement's request.In effect,no temporary vacancywas created since no bid wellman was utilized on a newposition.Disclaiming any violation of this article, the Company,in effect, rejected the grievance.On November 23, Business Representative Schmidt, inturn, rejectedRespondent's reply to the grievance asunsatisfactory, and requested that the parties proceed tothe second step of the grievance procedure.Under date of December 9, Hamann wrote UnitChairman Smoot that, following a meeting held on Friday,December 3, 1971, pursuant to the grievance procedure,theCompany had evaluated the Union's request for"staffing the Champlin Store with Union personnel."Hamann stated that, after reviewing the contract, includingthe entire seniority clause, the Company maintained thatthe contract did not cover the store operations, which hadnot been included in the bargaining unit in the past.Adding that the Company did not consider the storeoperations suitable for staffing under the contract, andbased on the history of the store operations, had concludedthat for the time being and in the "forseeable future" thepermanent store personnel would be comprised of monthlyrated employees selected on the basis of specific require-ments,Hamann maintained that there had been noviolation of the contract, and denied the grievance.On February 4, 1972, Hamann again wrote Schmidt,expressing a desire to proceed as diligently as practicabletoward a resolution of the grievance. Adverting to previousdiscussionswith Schmidt, Hamann confirmed an agree-ment, reached on December 23, at a meeting attended bySmoot and Verlin McKendree, International Unionrepresentative, to extend indefinitely the time limit forreaching a decision regarding the grievance, due to theinterveningholidays and the unusual nature of thegrievance itself. Hamann invited further discussion of anyareas not covered in their previous meetings and closed bystating that, if the parties could not reach a mutuallyagreeable solution, the letter was to be regarded as arequest to submit the grievance to the American Arbitra-tionAssociation, pursuant to the grievance procedure.On February 22, 1972, Unit Chairman Smoot notifiedRespondent that the Union did not wish to pursue thegrievance under the grievance and arbitration procedure,and that, effective upon receipt of the letter, the Companycould consider the grievance withdrawn, without prejudice87to the Union's position, in any like or similar situation inthe future.On February 25, Personnel Manager Herbert J. Sweeneyreplied that the Company did not recognize Smoot's letteras official notification from the Union since,under theterms of the collective-bargaining agreement, Schmidt andHamann had been designated as representatives of therespective parties, and the Company could only recognizecorrespondence from Schmidt as official representative oftheUnion.Consequently, on February 28, SchmidtnotifiedRespondent, in identical terms, of the Union'sintention not to pursue the grievance.On February 29, Sweeney acknowledged Schmidt'sletter,withdrawing the grievance, notified the Union thatthe Company regarded the Union's action as prejudicial totheUnion'sposition,and asserted that this actionconstitutedan admission of the correctness of theCompany's position, i.e., "that the Union does not havejurisdiction over the Warehouse in the Wilmington field."The letter concluded, "If you disagree, the Company isready and willing to submit this issue to an arbitratorunder the terms of our Collective Bargaining Agreementfor final resolution."Hamann conceded in his testimony that at the grievancemeeting onDecember 23, when the subject of arbitrationand the "ramifications of the case" were discussed,althoughRespondent agreed to submit the matter toarbitration,he had reservations whether an arbitratorwould be able to make a determination of the issues,inasmuch as the contract did not cover the store. "[S]ince itwas a jurisdictional thing," he testified, "we discussed thatan arbitrator probably couldn't or wouldn't rule on it."Nevertheless, the Company at no time thereafter refused ordeclined to proceed to arbitration.Based upon this evidence, the General Counsel main-tains that Respondent discriminatorily transferred Seeleyand Bean from the warehouse jobs to which they had beenassigned from their previous jobs in the oilfield because oftheir union affiliation or union or protected concertedactivities.Althoughtheir union membership is not in issue,there is no evidence of union or concerted activitiesbeyond passivemembership.The complaint does not specifically allege that theseemployeeswere transferred or reassigned from theirwarehouse jobs to field jobs because of the filing of theunion grievance, but if this allegation can be regarded asencompassed by the term "concerted activities," it shouldbe noted that the formal grievance filed by the Union andthe subsequent exchange of correspondence between theparties designate "By-Passing Contract" as the subject ofthe grievance.Although the grievance, signed by themembers of the grievance committee, makes mention that"two employees on the Warehousemen's job" wereaffectedby the Company's action, the basis for thegrievance is stated as an alleged violation of articleIV-"Seniority"-and the bypassing of the contract, andthe remedy sought, that the Company put the job up forbid.In support of his contention that the transfers of thesetwomen were discriminatorily motivated, the GeneralCounsel relies on Seeley's testimony that when Crandall 88DECISIONSOF NATIONALLABOR RELATIONS BOARDnotified him in November that he and Bean were beingreassigned to the field,Crandall gave as the reason thedisagreement between the Company and the Unionrelative to the use of unit employees in the warehouse.Although testifying that he could not recall whether he toldSeeley at the time that the decision had been made becauseof the filing of the grievance, Crandall acknowledged thathe had been told by Pinell, his superior, that that was thereason for the transfer.Crandall's statements,however, aswell as the one in which he said that the Company did notwant unionmen working in the store,are consistent withRespondent's position that warehouse jobs were notincluded in the bargaining unit,and that in reassigning theemployees to their former field jobs, it was motivated by apurpose to preserve its position as to the integrity of theunit rather than to discriminate against the employees onthe basis of their union affiliation.Itshould be noted that the grievance was filed onNovember 12; that Respondent replied to the grievance onNovember 15; that discussions regarding the grievancewere held on December 3 and December 23, with furtherexchanges of correspondence between the parties,termi-nating onFebruary 28, 1972, when the Union notified theCompany that it was withdrawing the grievance, and theCompany responded that it regarded the Union's action as"prejudicial" to the Union's position and an admission thatthe Company was correct in its position, closing with theoffer to proceed to final and binding arbitration if theUnion disagreed with the Company's position.In the absence of any union or concerted activities on thepart of Seeley and Bean or of Respondent's opposition tothe Union or to unionism in general,the basis for a findingof discriminationmust be sought in the filing of thegrievance or in Respondent's objection to utilizing unionmembers in warehouse positions. Under prevailing policy,theCompany had been utilizing roustabouts, who werefield employees, included in the unit of production andmaintenance employees under the early Board certifica-tion,and as covered by the collective-bargaining agree-ment,on a casualor temporarybasis.Indeed,as Respon-dent maintains,itwas entitled,under the managementprerogative clause of the contract,to transfer and assignemployees subject to certain qualifications .9 Nowhere inthe agreement,or in the schedule of classification and wagerates listed in the agreement,is there any classification andwage rates for warehouse,shipping,or receiving employeesor material handlers. The amendment to the agreement onMarch 9, 1971, which contained the amendment to articleIV-seniority,as well as amended classifications and wagerates,makes no mention in those classifications ofwarehouse employees.Warehouse employees who hadpreviously been members of the Railroad Clerks had beenterminated in May 1970, and since then, roustabouts hadbeen utilized in the warehouse intermittently, withoutunion protest, until the situation arose with regard toSeeley and Bean.9Thisclause states:ARTICLE IManagement's PrerogativeThe Companyhas and will retain the unquestionable and exclusiveright and power to manage its business and direct the working forces,including,but not limited to the right to hire,classify, test,rate, grade,Itwas not until mid-1971, when unit employees begancomplainingtoUnit Chairman Smoot that the Companywas utilizing unit employees covered by the labor contractinwarehouse jobs,that the Union contended, in effect,that if the warehouse employees were not actually a part ofthe bargaining unit,by utilizing unit employees in staffingwarehouse jobs, Respondent had acknowledged that thewarehouse employees constituted part of the bargainingunit and that those jobs should be posted for bids-aposition which Respondent consistently resisted.Thus, it is evident that in transferring or reassigningSeeley and Bean from their jobs in the warehouse to theirformer jobs in the field, Respondent was not motivated bya purpose to discriminate in regard to their hire and tenureof employment to discourage membership in the Union, orbecause of the Union's filing of the grievance, but out of adetermination to preserve its position that warehouse jobswere outside the bargaining unit.The fact thatthe ultimatetransfers were made after the filing of the formal grievancedoes not justify a conclusion that the transfers were madein reprisal for such filing. Such a holding would depend ona post hoc propter hockind of logic.Moreover,Respondent's conduct in adhering to thegrievance procedure and its willingness to pursue thematterto arbitration and to be bound by the outcome, incontrast to the Union's action in withdrawing the griev-ance at the threshold of the terminal step of arbitration,furnishes persuasive evidence that Respondent did not actout of discriminatory motives in effecting the reassignmentof the two employees.It is therefore found that by transferring or reassigningSeeley and Bean from their warehouse jobs to their formerjobs as roustabouts in the field, Respondent has notdiscriminated in regard to the hire and tenure of employeestoencourage or discourage membership in a labororganization.Although this finding is dispositive of the issues framedby the complaint, it must be apparent that it does notresolve the underlyingissueof whether warehouse employ-ees constitute a part of the bargaining unit,and are hencesubject to the provisions of the labor contract, as amended.Since this issue is outside the scope of the complaint, noresolution of that issue has been made. Respondent has,however, pleadedas anaffirmative defense that the Boardshould defer to the arbitration procedure under theprinciples of theCollyercase.While Respondentrecognizesthat the Board has not yetestablished the parameters of its policies in deferral toarbitration, though it has indicated that they would notordinarily apply to run-of-the-mill 8(aX3)cases,Respon-dent argues, with considerable merit, that this case doesnot fall within that class of cases; that basic to anydetermination of theissueshere is the question of contractinterpretation, coupledwith the issue of whether thewarehouse employees constitute an accretion to thebargaining unit or are to be included on some other theory.promote, transfer and assign to designatedjobs, demote,lay-off,suspend,or discharge its employees except as expressly limited herein.This paragraph shall not prevent any individual from filing a grievancein accordance with Article VIII in instances where management hasacted unreasonably CHAMPLIN PETROLEUM CO.This issue cannot,of course,be determined within theframework of the complaint,although the Union may havebelieved that a determination of the issue of allegeddiscrimination would have served to establish its positionwith regard to the inclusion of warehouse employees in thebargaining unit.Itwould,therefore,appear feasible to relegate the partiesto the grievance and arbitration procedure provided forunder the contract.It is obvious that the Union itselfviewed the issue as a matter of contract interpretation,designating the grievance as a "by-passing of the contract."This was the issue which was dealt with throughout thegrievance proceedings up to the threshold of arbitration,when it withdrew the grievance.Although Seeley and Beanmight have been the immediate beneficiaries of a favorableoutcome,theUnion'spurposewas to establish theapplication of the seniority provisions of the labor contractto warehouse jobs.This necessarily entailed an interpreta-tion of the contract provisions.Moreover,it is evident thatthe parties themselves were in disagreement as to themeaning of the seniority provisions.The terminology of the provision in question, asamended by the supplemental agreement, reads:1.ARTICLE IV - Seniority.A) Paragraph 8. of Article IV is supplemented by theaddition of"a.", as follows:a.Temporaryvacancies created by promotionof any employee to a new job position whichextends beyond one hundred eighty(180) calen-dar days shall,at the expiration of said onehundred eighty(180) days,be bid and filled in amanner provided under the provisions of Para-graph 4.of ArticleIV for thebalance of the timethe temporaryclassification exists.The Unioninterpreted this article to mean that, sinceSeeley and Bean(bargaining unit employees)had beenemployed in the warehouse for more than 180 days, thewarehouse jobs automatically became subject to thebidding requirements of the seniority provisions.This wasthe ground stated in the formal grievance.The Company,through Hamann,construed the griev-ance as a requestby the Unionto post for bid the vacancyin the field,created by the transfer of a field employee to awarehouse job. Whatever may be said for the reasonable-ness of their respective views,it is obvious that a resolutionof the issue required an interpretation of the pertinentprovisions.Both parties were content to resort to thegrievance and arbitration procedures and met on severaloccasions in an effort to resolve the issue until the Unionwithdrew the grievance after it learned that the GeneralCounsel was disposed to issue a complaint alleging thetransfer of the two employees directly involved to bediscriminatory within the meaning of Section 8(a)(3) of theAct.Respondent protested the withdrawal of the griev-ance,maintaining that this action amounted to a conces-sion that Respondent'spositionwas well-taken, but,nevertheless,stated that it was "ready and willing tosubmit this issue to an arbitrator under the terms of ourCollectiveBargainingAgreementforfinalresolution."(Emphasis supplied.)AlthoughHamann expressed misgiv-ings at the December 23 grievance meeting as to whether89the issue could be resolved by an arbitrator,Respondent atno time contended that the issue was not arbitrable or thatitwas unwilling to proceed to arbitration and be bound byany award.The General Counsel resists any deferral to arbitrationby the Board on several grounds.(1)While willing toassume,arguendo,that he may be,in effect,litigating, asRespondent contends,an alleged violation of Section8(a)(5) under the guise of an 8(aX3) complaint,the GeneralCounsel maintains that since the grievance was withdrawn,there is nothing pending to be arbitrated, and noproceeding to which the Board can defer. (2) Stillassuming,arguendo,that even if the grievance werepending,and the issue were essentially one of contractinterpretation,Collyerwould be inapplicable becauseRespondent did not manifest its willingness to arbitrateuntil after the unfair labor practice charge was filed. This,according to the General Counsel,indicates that Respon-dent either was not relying on the grievance and arbitrationprovisions of the contract,and that the dispute wastherefore not contractual or that Respondent failed toassert its claim that the grievance was arbitrable to avoidrecourse to that procedure.Here,theGeneral Counselrelies for his alternative positions on the evidence that atthe December 23 grievance meeting, Hamann expressedthe view that an arbitrator might not be able to decide thegrievance because the issue involved the question ofwhether warehouse jobs were covered by the contract. (3)SinceRespondent'sposition that the issue is essentiallywhether the warehouse employees may be considered anaccretion to the bargaining unit,the matter is one to bedetermined in a representation proceeding,and the Board,inCollyer,expressed reservations about relegating unitdeterminations to private parties.(4) The collective-bar-gaining agreement does not provide that all disputesarising under the contract "shall be settled and determinedsolely and exclusively by the conciliation and arbitrationprocedures provided"in the agreement, and there is noshowing that the "parties intended to make the contractgrievance procedure the exclusive forum for resolvingcontract disputes,"as appeared inCollyer.(5)Unlike thesituation inCollyer,the labor contract here does notprovide that the results of the arbitration shall be "finaland binding."(6)There is no history of collectivebargaining between the parties justifying a deferral toarbitration.The General Counsel's arguments against deferral, whilehaving superficial appeal,do not appear wholly persuasive.(1)The contention that the Union'swithdrawal of thegrievance leaves nothing to be arbitrated overlooks themore basic issue of whether,since the parties themselveshave provided machinery for the arbitration of disputesarising out of interpretation of the contract, they shouldnot be relegated to that machinery, irrespective of whethereither of the parties has filed a grievance. Conceivably,Respondent could itself file a grievance to test theapplicability of the seniority provisions to the warehouseemployees, and Respondent has given every indication ofwillingness to resolve this issue by arbitration.(2)The contention that Respondent manifested itswillingness to arbitrate only after the filing of the unfair 90DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practice charge is not wholly borne out by the facts.Respondent acceded promptly to the grievance procedure,culminating in terminal arbitration, and the fact that itexpressed its willingness to proceed to arbitration in preciselanguage after the filing of the charge was merelycoincidental, and no indication that Respondent had untilthen sought to avoid arbitration. Obviously the issue wasnot ripe for arbitration until the antecedent steps in theprocedure had been met. The fact that Respondent'sproduction superintendent may have expressedmisgivingsas to whether an arbitrator could decide theissue isinsufficient to justify the conclusion that Respondentconceded that the issue was not arbitrable under thecontract.Moreover, the fact that Respondent subsequentlyoffered to proceed to final and binding arbitration, withoutqualification, removes any doubt as to its intentions.(3) The argument that since Respondent maintains thatthe issue is primarily whether the warehouse employeesmay be considered an accretion to the bargaining unit, adetermination which the Board seeks to reserve to itself,may pose somewhat of a problem. The Board, however,has given no indication that it would not honor a unitdetermination arrived at by means of application orinterpretation of the contract if such determination wereconsistent with Board law or policy. It cannot be assumedin advance that any such determination by an arbitrator ininterpreting the contract would be in conflict withprevailing Board standards.(4)This argument proceeds on the assumption that thecollective-bargaining agreement does not make the "con-tract grievance procedure the exclusive forum for resolvingcontract disputes," as existed inCollyer,and (5) does notprovide that the results reached under the arbitration shallbe "final and binding." The grievance procedure, provid-ingforarbitrationastheterminalpoint,reads:The parties agree to arbitration by the AmericanArbitration Association and its rules.While there is no specific language to the effect that theresultsof arbitration shall be final and binding, it isreasonable to infer that this was the intention of theparties.Otherwise, the arbitral procedure would beillusory;and resort thereto, an exercise in futility.10Additionally, the applicable language of the laborcontract provides:The arbitrators shall have no power to add to orsubtract from or modify any of the terms of thisAgreement,or any agreements made supplementaryhereto;nor to establish or to change any wage scale orclassification, but shall refer any such case back to thepartieswithout decision. Any decision of the arbitra-tors in conflict with the foregoing sentence shall not bebindingon the parties.ArticleVIII,sec.10.It is a reasonable construction of this article that all otherdecisions shall be final and binding on the parties.10 It may be noted that the published rules of the American ArbitrationAssociation do not in specific terms provide that the results of thearbitration shall be final and binding on the partiesVoluntary LaborArbitrationRules ofthe American Arbitration Association,as amended and ineffect January1,1970Yet noone would seriously contend that anarbitration award under these rules would not be final and binding.11Which read as follows.§12874Judgment Confirming Award-Ifan award is confirmed,Moreover, as Respondent points out, not only has theUnion never claimed that such decision was not final orbinding on the parties,but such a result has been enactedby state statute,rendering an arbitral award,in the absenceof fraud,corruption,or similar circumstances,bindingupon the parties.California Code of Civil Procedure,sec.1287.4, 1287.6.11The record leaves no doubt that if the matter issubmitted to arbitration,Respondent is willing tobe fullybound by the decision.Finally, (6) the General Counsel's contention that thereisno extensive history of collective bargaining betweenRespondent and the Union,aswas present inCollyer,while perhaps literally true, does not sufficiently take intoaccount the long history of collective bargaining betweenRespondent's predecessor (nearly 30 years), and the factthat when Respondent took over the operation in 1971, itpromptlyassumed the obligations of its predecessor underthe existing collective-bargaining agreement with theUnion, as amended. Hamann, who had been employed byRespondent's predecessor since 1954, and became bysuccessive stages production superintendent,and partici-pated in labor negotiations culminating in the execution ofcollective-bargaining agreements,including the supple-mental agreement on March 9,1971.He had himselfengaged in four or five arbitrations with the Union since1960.There was no showing of any change in Respon-dent's labor relations policies after it took over theoperation,norwas there any showing that it hadmanifested unwillingness to resolve disputes through thegrievanceprocedure. Moreover, the record is devoid of anyevidence of union animus or opposition to unionism byRespondent.The grounds advanced by the General Counsel do notafford sufficient justification for refusal to defer to thearbitration procedure provided for in the collective-bar-gaining agreement.The facts of this case provide amplegrounds for deferral to arbitration, and it will be recom-mended that the Board relegate the parties to theprocedures provided for in the contract to resolve the basicand underlying dispute. In the event, however, the Boardshould disagree, and refuse to make such deferral, it will berecommended that the complaint be dismissed.On the basis of the foregoing findings of fact,and uponthe entire record,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Champlin Petroleum Company, Respondent herein,is,andat all timesmaterial herein has been, an employerengagedin commerce and in a business affecting com-merce,within the meaning of Section 2(6) and (7) of theAct.2.Oil,Chemical& Atomic Workers InternationalUnion, AFL-CIO; and Oil, Chemical & Atomic Workersjudgment shall be entered in conformity therewith.The judgment soentered has the same force,and is subject to all the provisions of lawrelating to. a judgment in a civil action; and it may be enforced like anyother judgment of the court in which it is entered.11287.6Effect of Unconfirmed or Unvacated A ward -Anaward thathas not been confirmed or vacated has the same force and effect as acontract in writing between the parties to the arbitration. CHAMPLIN PETROLEUM CO.InternationalUnion, Local No. 1-128, AFL-CIO, theUnions herein, jointly referred to as the Union, are, and atall times material herein have been, labor organizationswithin themeaning ofSection 2(5) of the Act.3.By transferring Roger Seeley and James Bean fromwarehouse tofield positions, in about November 1971, andby informing them that they were being transferredbecause it did not want union members working inwarehouse positions,Respondent has not engaged inunfair labor practices within the meaning of Section 8(aX3)and (1) of the Act.4.The alleged unfair labor practices constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)12 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided in91of the Act,theTrialExaminer makes the followingrecommended: 12ORDERIt is hereby recommended that the Board defer to thearbitral procedure contained in the collective-bargainingagreement between Respondent and the Union, datedAugust 21, 1969, effective January 1, 1969, as amendedMarch 9, 1971, and dismiss the complaint, withoutprejudice, retaining jurisdiction, however, under the poli-cies enunciated inCollyer.Alternatively, in the event that the Board should declinetodefer to the arbitral process provided for in thecollective-bargaining agreement, it is recommended thatthe complaint be dismissed on the merits.Section 102 48 of the Rulesand Regulations,be adopted by the Board andbecomeits findings, conclusions, and Order,and allobjections thereto shallbe deemed waived for all purposes